Citation Nr: 0639811	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 
 
2.  Entitlement to service connection for peripheral 
neuropathy as secondary to the service-connected disability 
of scoliosis, dorsal and lumbar spine. 
 
3.  Entitlement to service connection for vertigo. 
 
4.  Basic eligibility for VA nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 through October 
1978.  He also served in the United States Army Reserves, 
with active duty for training (ACDUTRA) from October 1974 
through February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 denial of non-service 
connection pension benefits and a June 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In February 2005, on his VA Form 9, the veteran raised an 
issue of service connection for depression secondary to his 
service-connected back disability.  This matter has yet to be 
developed, and is REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for Hepatitis 
C, and entitlement to service connection for peripheral 
neuropathy as secondary to the service-connected disability 
of scoliosis, dorsal and lumbar spine, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Competent medical evidence of record includes a diagnosis 
of vertigo, coupled with in-service trauma to the ear, and a 
medical opinion that the vertigo is consistent with the 
effects of previous ear trauma. 
 
2.  The veteran's service consisted of both active duty for 
training during the Vietnam Era and active service during 
post-Vietnam peacetime, but not active service during 
wartime.


CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006). 
 
2.  The criteria for basic eligibility for VA pension 
benefits are not met.  
38 U.S.C.A. § 1521 (West 2005); 38 C.F.R. §§ 3.1(d), 3.3, 3.6 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
The veteran is seeking service connection for vertigo.  To 
establish service connection, the evidence must show (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.   
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. 
§§ 1110, 1131;  
38 C.F.R. § 3.303(a).

In February 2003, a VA examiner diagnosed the veteran with 
continued, episodic, motion-induced vertigo.  As such, the 
veteran has a current diagnosis for the disability that he 
has claimed.

The second element for service connection, medical evidence 
of an in-service incurrence, is also met.  A review of the 
veteran's service medical records revealed that, in June 
1978, the veteran was treated after being struck in the head.  
A handwritten treatment note shows "mild edema anterior left 
ear at temple."  Two months later, in August 1978, the 
veteran was again treated for an injury around the left ear.  
The treatment notes indicate that the veteran had a bloody 
left ear with evidence of "violent tearing/trauma."  He was 
diagnosed and treated for a ruptured tympanic membrane (TM) 
at that time.

For service connection, 38 C.F.R. § 3.303(a) requires a nexus 
between the veteran's current vertigo diagnosis and his in-
service trauma and ruptured TM.  The report from the 
veteran's February 2003 VA ear disease examination provides 
evidence of such a nexus.  The veteran described his in-
service head trauma to the examiner, which is consistent with 
the service medical records described above.  On physical 
examination, the examiner reported a missing helical rim in 
the mid third of the right auricle, and a smaller defect and 
scar at the juncture of the helical rim and earlobe.  Both 
ear canals were without edema, scaling, or discharge.  Both 
tympanic membranes were clear, intact and well aerated.  When 
diagnosing the veteran's vertigo, the examiner stated that it 
is "consistent with effects of previous ear trauma."  

Because the examiner relates the veteran's current vertigo to 
the trauma that was evidenced to have occurred in service, 
the elements of 38 C.F.R. § 3.303(a) are met and service 
connection is warranted.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
In light of the determination reached in this case, no 
prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).



Nonservice-Connected Pension
Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  The Vietnam Era is a 
period of war lasting from August 5, 1964, through May 7, 
1975.  38 C.F.R. § 3.2(f).  The appellant contends that his 
service in the Army's reserve from October 1974 through 
February 1975, during the Vietnam Era, should entitle him to 
pension benefits.  

The veteran's Forms DD 214 verify his dates of service.  He 
was in the regular Army during peacetime, but in the reserves 
during wartime.  The DD 214 effective February 1975 shows 
that from October 1974 through February 1975 the veteran 
served on active duty for training (ACDUTRA).  Notations on 
that DD 214 include "RELEASE FROM ADT AND RTN TO CONTROL OF 
THE ARMY RESERVE."  The type of separation is listed as 
"Relief from ADT."  As such, his service dates during the 
Vietnam Era are for ACDUTRA.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.   
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. §3.6(a).

Here, the veteran does have active duty, but not during a 
period of war.  His service in the regular Army from June 
1977 through October 1978 followed the Vietnam Era.  The 
veteran's ACDUTRA from October 1974 through February 1975 was 
during the Vietnam Era.  However, the evidence does not 
suggest, nor does the veteran claim, that he was disabled 
from a disease or injury incurred or aggravated in line of 
duty during this ACDUTRA period.  38 C.F.R. § 3.6(a).  
Because the veteran was not disabled from an injury incurred 
in the line of duty during ACDUTRA, he does not meet the 
definition of active military, naval and air service, as it 
is defined by 38 C.F.R. § 3.6(a).  Thus, his only active 
service was during post-Vietnam peacetime.  As such, he does 
not meet the basic eligibility requirements for pension under 
38 C.F.R. § 3.3.  Under the law, he is not eligible for VA 
pension benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).

Duties to Notify and Assist
In this case, a letter informing the veteran of the evidence 
necessary to establish NSC pension was not sent to the 
veteran.  However, the outcome of his appeal is based on 
application of the law.  The United States Court of Appeals 
for Veterans Claims (Court) has specifically held that the 
VA's duty to notify and assist are not applicable in cases 
that are decided as a matter of law, and not based upon the 
underlying facts, or development of facts.  Manning v. 
Principi, 16 Vet. App. 534, 542- 43 (2002).  As the outcome 
of this appeal is based on the law and not on an 
interpretation of the facts, the duties imposed by VA's duty 
to notify and assist do not apply.




ORDER

Entitlement to service connection for vertigo is granted. 
 
The veteran is not eligible to receive VA nonservice-
connected disability pension.


REMAND

The veteran is seeking service connection for Hepatitis C and 
for peripheral neuropathy as secondary to his service-
connected scoliosis of the dorsal and lumbar spine.  These 
claims must be further developed before they can be finally 
adjudicated.

Hepatitis C
In September 2002 the veteran was afforded a VA liver, gall 
bladder, and pancreas examination.  The examiner diagnosed 
the veteran's Hepatitis C, but did not have the claims folder 
available for review and did not provide a nexus opinion.  
The examiner's questions to the veteran regarding incidents 
involving the transfusion of blood imply that such an 
exchange of blood may cause Hepatitis C.  A review of the 
service medical records reveals several incidents in service 
involving fights and cuts.  In particular, the June 1978 and 
August 1978 treatment reports discussed in the Vertigo 
analysis in the decision, above, specifically indicate that 
he was struck on the head and came to the doctor with a 
bloody ear.  Because there are such records from service that 
the VA examiner was deprived of reviewing, this matter should 
be returned to the VA examiner for a complete review of the 
claims folder and a nexus opinion.  

Peripheral Neuropathy
At his September 2006 hearing, the veteran testified as to 
private treatment for his neuropathy with a private physician 
at the Alabama Orthopedic Clinic.  Under 38 C.F.R. 
§ 3.159(c)(1), VA is obligated to assist the veteran in 
obtaining relevant private treatment records.  Reasonable 
efforts by the VA generally include an initial request for 
those records, and one follow up request.  Id.  Records from 
the Alabama Orthopedic Clinic do not appear in the claims 
folder.  VA must, therefore, assist the veteran in obtaining 
them.  

Duty to Notify
During the pendancy of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has fully met its duty 
to notify the veteran pursuant to 
38 C.F.R. § 3.159(b) with regard to all of 
his claims.  This should include 
corrective notice that is compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 
 
2.  Ensure that VA has fully met its duty 
to assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) by first obtaining a list 
from the veteran containing the names and 
addresses of the private providers from 
whom the veteran has received treatment 
for his back disability and peripheral 
neuropathy.  This includes information 
regarding the Alabama Orthopedic Clinic.  
Then, obtain signed authorizations to 
obtain records and obtain all relevant 
evidence identified by the veteran.  All 
efforts to obtain these records must be 
documented.   



 
3.  Obtain an addendum to the September 
2002 VA examination report regarding the 
veteran's Hepatitis C.  The claims folder 
should be made available to the examiner 
and the examiner should, in the 
examination report, indicate that the 
claims folder was reviewed.   
 
The examiner should provide an opinion, 
after a review of all of the available 
evidence, regarding the etiology of the 
veteran's Hepatitis C.  The examiner 
should address the following question:  is 
it at least as likely as not (i.e., 
probability of 50 percent or greater), 
that the veteran's Hepatitis C was caused 
by disease or injury during service?  A 
complete rationale should be provided for 
any opinion expressed and the examiner 
should point to any particular evidence 
used in writing the addendum report. 
 
4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


